DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3-7, 9-11, 13-15, and 17-19 are objected to because of the following informalities: 
Claims 3-7, 9-11, 14-15, and 17-19 recite the limitation “AR display device”, however, the AR is never clarified within the claims. Examiner suggests clarifying this by reciting “connected with an augmented reality (AR) display device” in line 2 of claim 3. 
Claims 3 and 14 recite “communicatively connected wth an AR display device” in line 2. Examiner believes this to be a typographical error and should rewritten to recite “communicatively connected with an AR display device”. 
Claims 13-15 and 17-18 recite “instuction”, this is most likely meant to be written as “instruction”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relative” in claims 11 and 19 is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what constitutes a relative position and as to how the relative position between the AR display device and the detected object is assessed. 
Clarification is needed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process(es) without significantly more. Independent claims 1, 12, and 20 recite “acquiring a first ultrasonic image of a first position of a detected object” and “saving the first ultrasonic image at a second position in a three-dimensional model.” Under their broadest reasonable interpretation, they cover the performance of the limitations in the mind but for the recitation of generic computer components such as “memory unit” (claim 12) and “processor” (claim 12 and 20). Other than the computer elements noted, nothing in the claims precludes the step from being performed in the mind. For example, in context, the claims encompass a user observing ultrasound MPEP 2106.4(a)(2). 
The judicial exception is not integrated into a practical application. The abstract ideas cited above do not improve the functioning of an associated computer or convey a process which was not previously able to be performed by a computer.  
Moreover, the limitation “acquiring a first ultrasonic image of a first position of a detected object” is merely a data gathering step that falls under insignificant extra-solution activity and simply specifies the nature of the data used in performing the abstract ideas. See MPEP 2106.04(d) and MPEP 2106.05(g).
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As mentioned, with respect to the integration of the abstract idea into a practical application, the additional element of using an ultrasound scanner to perform the collection of maternal images amounts to mere data gathering steps which provide the data used in executing the abstract ideas by a generic computer component. Use of an ultrasound scanner with the computer elements to which the claims are drawn does not provide an inventive concept. Therefore, the claims are directed to abstract ideas without significantly more. 
After consideration of the claim limitations and relevant factors, it is apparent that claims 1, 12, and 20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. Dependent claims 2-11 and 13-19 also do not sufficiently integrate the abstract ideas into a practical application or recite elements which constitute significantly more. Under 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1-5, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahfouz (US 2017/0367766). 

With respect to claim 1, Mahfouz discloses a method for acquiring an image, wherein, the method is applied to a terminal, the method comprising: 
acquiring a first ultrasonic image of a first position of a detected object (Para [0241], “As part of this process, patient imaging is taken preoperatively. This can consist of 3D imaging techniques such as MRI or CT, or a plurality of 2D images, such as X-ray, ultrasound or fluoroscopy. These images are anatomical models.” Wherein ultrasound is utilized for a first position of a detected object); and 
saving the first ultrasonic image at a second position in a three-dimensional model for the detected object that corresponds to the first position, wherein the three-dimensional model saves therein a historical ultrasonic image of the detected object acquired during one ultrasonic detection process (Para [0131], “The virtual anatomical model may be created from a static imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI) and/or X-ray, or from dynamic imaging modalities such as fluoroscopy or tracker enabled ultrasound”; (Para [0155], “Turning to FIG. 9, a block diagram depicts an exemplary embodiment for preoperative and intraoperative workflows….the patient specific anatomy must be extracted or constructed by using some imaging modalities such as computed tomography (CT), magnetic resonance imaging (MRI), dual plane X-Ray radiographs, single plane fluoroscopy, or a combination thereof. Post completion of calibration process, a reconstructed 3D patient specific anatomy virtual model is created.” Wherein a three-dimensional (3D) model is generated from static ultrasound images of a specific anatomy, and wherein the saving of the first ultrasonic image and 3D model is inherent when displaying or making calculations within a generic computer, See MPEP 716.02(f))

With respect to claim 2, Mahfouz discloses the method for acquiring an image according to claim 1, further comprising performing the following step before the acquiring a first ultrasonic image of a first position of a detected object: 
acquiring the three-dimensional model for the detected object (Para [0228], “As shown in FIG. 46, one direct application of AR and ultrasound is to create a framework for navigating…. A pre-operative MRI may be used to create an accurate anatomical model as well as identifying the location of the subchondral defect to be treated.”)

    PNG
    media_image1.png
    582
    590
    media_image1.png
    Greyscale

Wherein a 3D model is acquired prior to ultrasound imaging as shown above. 

With respect to claim 3, Mahfouz discloses the method for acquiring an image according to claim 2, wherein the terminal is communicatively connected wth an AR display device, and the AR display device is provided with an imaging device; 
the acquiring the three-dimensional model for the detected object comprises: 
receiving an image of the detected object captured by the imaging device provided on the AR display device (Para [0222], “Referring to FIG. 41, an exemplary visual representation is displayed of an AR system helmet visor during a knee resurfacing procedure… The resurfacing locations are actively displayed to the user on a visor screen or through a holographic display that are visually distinguishable from the real-world image of the patient's bone… The CPU or central navigation computer also receives ; and 
acquiring the three-dimensional model through three-dimensional modeling according to the image of the detected object Para [0228], “As shown in FIG. 46, one direct application of AR and ultrasound is to create a framework for navigating…. A pre-operative MRI may be used to create an accurate anatomical model as well as identifying the location of the subchondral defect to be treated.”)

With respect to claim 4, Mahfouz discloses the method for acquiring an image according to claim 3, further comprising performing the following step before the acquiring a first ultrasonic image of a first position of a detected object:
acquiring a tracking result of tracking an ultrasonic probe by the imaging device provided on the AR display device, wherein the tracking result comprises a position of the ultrasonic probe (Para [0119], “By way of further example, the wireless ultrasound probe may integrated one or more UWB transceiver units, containing one or more antennas for positioning/control and real-time data streaming, as well as one or more inertial measurement units (IMUs) that include one or more accelerometers, gyroscopes, and magnetometers. FIG. 1 comprises an exemplary block diagram depicting exemplary components of an exemplary wireless, UWB enabled ultrasound probe”; (Para [0224], “Referring to FIG. 42, in accordance with the instant disclosure, the following is an exemplary method for ultrasound based surgical navigation using UWB tracking and virtual guides… the patient anatomies are registered to the AR system using one of many options, including point cloud registration from a tracked probe or visual object recognition through the AR system cameras. Before registration, a reference fiducial marker or tracked probe is rigidly fixed to the real-world anatomy for tracking throughout the surgical procedure.”); and 
if it is determined according to the tracking result that the position of the ultrasonic probe is changed, determining the changed position of the ultrasonic probe as the first position of the detected object (Para [0225], “Turning to FIG. 43, the foregoing AR system may be utilized to as part of a surgical, needle injection procedure using UWB tracking and virtual guides… the user may utilize an ultrasound probe to generate ultrasound data representative of the patient's anatomy and generate a point cloud from which a virtual model of the patient anatomy can be generated, as is known by those skilled in the art… any change in position and orientation will be updated in real time concurrently via the real-world view and the virtual image of the patient's bone and needle.” Wherein a point cloud virtual model of a patient anatomy is generated, thus, changes in probe position are seen as a separate position from the first position of the probe)

With respect to claim 5, Mahfouz discloses the method for acquiring an image according to claim 4, wherein, the acquiring a first ultrasonic image of a first position of a detected object comprises: 
receiving a first reflected ultrasonic signal acquired by the ultrasonic probe at the first position of the detected object (Para [0225], “the user may utilize an ultrasound probe to generate ultrasound data representative of the patient's anatomy and generate a point cloud from which a virtual model of the patient anatomy can be generated.”); and 
acquiring the first ultrasonic image according to the first reflected ultrasonic signal (Para [0226], “As depicted in FIG. 44, the foregoing AR system may be utilized to overlay the B-Mode image of an ultrasound image onto the patient anatomy to aid in anatomical referencing and remove the need for the operator to watch a computer monitor.” Wherein an ultrasound image is generated from the reflected ultrasound signals, and wherein the first ultrasound image is inherently generated from a first ultrasound signal)

With respect to claim 12, Mahfouz discloses A terminal (Para [0126], “As discussed in more detail hereafter, the instant disclosure provides virtual cutting guides configured in an AR system to provide one or more computer-generated images to be overlaid on a real-world view of a surgeon/user to guide the surgeon during the surgical procedure.”), comprising: 
at least one processor (Para [0208], “By way of example, a CPU/Processor collects positions and orientations data from an UWB & IMU enabled surgical instrument. The integration of IMU, UWB and AR systems is accomplished using software application program interfaces that are designed to translate the messages from each system into a format readable by the processor.”); and 
a memory communicatively coupled to the at least one processor (Para [0208], “By way of example, a CPU/Processor collects positions and orientations data from an UWB & IMU enabled surgical instrument. The integration of IMU, UWB and AR systems is accomplished using software application program interfaces that are designed to translate the messages from each system into a format readable by the processor. Processing results may be communicated back to each system in the framework using the same software tools to translate the processor information into readable format for each system. The position of the patient may be tracked via UWB & IMU units/trackers that are rigidly attached to the patient's bone or AR's vision system.” Wherein the tracked position and message translations by the processor inherently require a memory for storage of calculations and displaying of messages and/or images, See MPEP 716.02(f)); wherein 
the memory stores instructions executable by the at least one processor (Para [0191], “the external tracking system may continuously estimate and track the position and orientation of the units in real-time and send the estimated coordinates of the target units to a software application of the system, which updates and renders the augmented information along with the coordinates of the target , the instructions being executed by the at least one processor to enable the at least one processor to implement the following steps: 
acquiring a first ultrasonic image of a first position of a detected object (Para [0241], “As part of this process, patient imaging is taken preoperatively. This can consist of 3D imaging techniques such as MRI or CT, or a plurality of 2D images, such as X-ray, ultrasound or fluoroscopy. These images are used for creation of virtual patient specific anatomical models.” Wherein ultrasound is utilized for a first position of a detected object); and 
saving the first ultrasonic image at a second position in a three-dimensional model for the detected object that corresponds to the first position, wherein the three-dimensional model saves therein a historical ultrasonic image of the detected object acquired during one ultrasonic detection process (Para [0131], “The virtual anatomical model may be created from a static imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI) and/or X-ray, or from dynamic imaging modalities such as fluoroscopy or tracker enabled ultrasound”; (Para [0155], “Turning to FIG. 9, a block diagram depicts an exemplary embodiment for preoperative and intraoperative workflows….the patient specific anatomy must be extracted or constructed by using some imaging modalities such as computed tomography (CT), magnetic resonance imaging (MRI), dual plane X-Ray radiographs, single plane fluoroscopy, or a combination thereof. Post completion of calibration process, a reconstructed 3D patient specific anatomy virtual model is created.” Wherein a three-dimensional (3D) model is generated from static ultrasound images of a specific anatomy, and wherein the saving of the first ultrasonic image and 3D model is inherent when displaying or making calculations within a generic computer, See MPEP 716.02(f))

the terminal according to claim 12, wherein, the instruction further enables the at least one processor to implement the following step before the acquiring a first ultrasonic image of a first position of a detected object: 
acquiring the three-dimensional model for the detected object (Para [0228], “As shown in FIG. 46, one direct application of AR and ultrasound is to create a framework for navigating…. A pre-operative MRI may be used to create an accurate anatomical model as well as identifying the location of the subchondral defect to be treated.”)

    PNG
    media_image1.png
    582
    590
    media_image1.png
    Greyscale

Wherein a 3D model is acquired prior to ultrasound imaging as shown above. 
With respect to claim 14, Mahfouz discloses the terminal according to claim 13, wherein, the terminal is communicatively connected wth an AR display device, and the AR display device is provided with an imaging device; 
the acquiring the three-dimensional model for the detected object comprises: 
receiving an image of the detected object captured by the imaging device provided on the AR display device (Para [0222], “Referring to FIG. 41, an exemplary visual representation is displayed of an AR system helmet visor during a knee resurfacing procedure… The resurfacing locations are actively displayed to the user on a visor screen or through a holographic display that are visually distinguishable from the real-world image of the patient's bone… The CPU or central navigation computer also receives tracking data regarding the anatomy through reference IMU/UWB devices rigidly fixed to the bones or through some aspect of visual tracking or a combination of these methods.”); and 
acquiring the three-dimensional model through three-dimensional modeling according to the image of the detected object (Para [0228], “As shown in FIG. 46, one direct application of AR and ultrasound is to create a framework for navigating…. A pre-operative MRI may be used to create an accurate anatomical model as well as identifying the location of the subchondral defect to be treated.”)

With respect to claim 15, Mahfouz discloses the terminal according to claim 14, wherein, the instuction further enables the at least one processor to implement the following step before the acquiring a first ultrasonic image of a first position of a detected object: 
acquiring a tracking result of tracking an ultrasonic probe by the imaging device provided on the AR display device, wherein the tracking result comprises a position of the ultrasonic probe (Para [0119], “By way of further example, the wireless ultrasound probe may integrated one or more UWB transceiver units, containing one or more antennas for positioning/control and real-time data streaming, as well as one or more inertial measurement units (IMUs) that include one or more accelerometers, gyroscopes, and magnetometers. FIG. 1 comprises an exemplary block diagram depicting exemplary components of an exemplary wireless, UWB enabled ultrasound probe”; (Para [0224], “Referring to FIG. 42, in accordance with the instant disclosure, the following is an exemplary method for ultrasound based surgical navigation using UWB tracking and virtual guides… the patient anatomies are registered point cloud registration from a tracked probe or visual object recognition through the AR system cameras. Before registration, a reference fiducial marker or tracked probe is rigidly fixed to the real-world anatomy for tracking throughout the surgical procedure.”); and 
if it is determined according to the tracking result that the position of the ultrasonic probe is changed, determining the changed position of the ultrasonic probe as the first position of the detected object (Para [0225], “Turning to FIG. 43, the foregoing AR system may be utilized to as part of a surgical, needle injection procedure using UWB tracking and virtual guides… the user may utilize an ultrasound probe to generate ultrasound data representative of the patient's anatomy and generate a point cloud from which a virtual model of the patient anatomy can be generated, as is known by those skilled in the art… any change in position and orientation will be updated in real time concurrently via the real-world view and the virtual image of the patient's bone and needle.” Wherein a point cloud virtual model of a patient anatomy is generated, thus, changes in probe position are seen as a separate position from the first position of the probe)

With respect to claim 16, Mahfouz discloses the terminal according to claim 15, wherein, the acquiring a first ultrasonic image of a first position of a detected object comprises: 
receiving a first reflected ultrasonic signal acquired by the ultrasonic probe at the first position of the detected object (Para [0225], “the user may utilize an ultrasound probe to generate ultrasound data representative of the patient's anatomy and generate a point cloud from which a virtual model of the patient anatomy can be generated.”); and 
acquiring the first ultrasonic image according to the first reflected ultrasonic signal (Para [0226], “As depicted in FIG. 44, the foregoing AR system may be utilized to overlay the B-Mode image of an ultrasound image onto the patient anatomy to aid in anatomical referencing and remove the need Wherein an ultrasound image is generated from the reflected ultrasound signals, and wherein the first ultrasound image is inherently generated from a first ultrasound signal)

With respect to claim 20, Mahfouz discloses a computer readable storage medium storing a computer program, wherein the computer program is executed by a processor to implement the following steps: 
acquiring a first ultrasonic image of a first position of a detected object (Para [0241], “As part of this process, patient imaging is taken preoperatively. This can consist of 3D imaging techniques such as MRI or CT, or a plurality of 2D images, such as X-ray, ultrasound or fluoroscopy. These images are used for creation of virtual patient specific anatomical models.” Wherein ultrasound is utilized for a first position of a detected object); and 
saving the first ultrasonic image at a second position in a three-dimensional model for the detected object that corresponds to the first position, wherein the three-dimensional model saves therein a historical ultrasonic image of the detected object acquired during one ultrasonic detection process (Para [0131], “The virtual anatomical model may be created from a static imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI) and/or X-ray, or from dynamic imaging modalities such as fluoroscopy or tracker enabled ultrasound”; (Para [0155], “Turning to FIG. 9, a block diagram depicts an exemplary embodiment for preoperative and intraoperative workflows….the patient specific anatomy must be extracted or constructed by using some imaging modalities such as computed tomography (CT), magnetic resonance imaging (MRI), dual plane X-Ray radiographs, single plane fluoroscopy, or a combination thereof. Post completion of calibration process, a reconstructed 3D patient specific anatomy virtual model is created.” Wherein a three-dimensional (3D) model is generated from static ultrasound images of a specific anatomy, and wherein the saving of the first ultrasonic image and 3D model is inherent when displaying or making calculations within a generic computer, See MPEP 716.02(f))
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (US 2017/0367766), in view of Milhailescu (US 2013/0237811).
	

With respect to claim 6, Mahfouz teaches the method for acquiring an image according to claim 1, further comprising performing the following step after the saving the first ultrasonic image at a second position in a three-dimensional model for the detected object that corresponds to the first position: 
However, Mahfouz does not teach transmitting the three-dimensional model saved with the first ultrasonic image and the historical ultrasonic image to an AR display device, wherein the AR display device is configured to display the first ultrasonic image and the historical ultrasonic image saved in the three-dimensional model.
In the field of tracking and guiding sensors and instruments, Mihailescu teaches transmitting the three-dimensional model saved with the first ultrasonic image and the historical ultrasonic image to an AR display device, wherein the AR display device is configured to display the first ultrasonic image and the historical ultrasonic image saved in the three-dimensional model (Para [0093], “visualization module 207 may be used to visualize the various models for user inspection and analysis…. 

    PNG
    media_image2.png
    463
    635
    media_image2.png
    Greyscale

Wherein 1503 is the ultrasound image and 1504 is the historic ultrasound image save in a 3D model. Additionally, see (Para [0197], “The 2-D scans delivered by 1316 can then be visualized inside the visualization and interface module 1318. Likewise, the spatially compounded model or tissue type model delivered by 1317 can be visualized by module 1319. At each moment in time, the spatially compounded model to be visualized will be updated repeatedly to include the data from the latest spatially registered scans.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the AR display method of Mahfouz with a the known technique 
	The motivation being (Para [0063], “to provide three dimensional (3D) models of the investigated objects. These 3D models can include multiple layers of information, such as physical characteristics, as well as other characteristics provided by probe. Another benefit is the determination of the position and orientation of the probe in relationship to the investigated environment”; (Para [0197], “the user can observe on a visualization device the section of the compounded model or tissue type model that corresponds to the section being scanned at that moment by the ultrasound probe… the user can easily navigate the spatially compounded model or tissue type model by moving the ultrasound probe on the patient.”) as taught by Milhailescu. 

With respect to claim 7, Mahfouz teaches the method for acquiring an image according to claim 6, further comprising performing the following step before transmitting the three-dimensional model saved with the first ultrasonic image and the historical ultrasonic image to an AR display device: 
	However, Mahfouz does not teach if it is determined that there is an overlapping region between the first ultrasonic image and the historical ultrasonic image, covering the overlapping region of the historical ultrasonic image with the overlapping region of the first ultrasonic image.
In the field of tracking and guiding sensors and instruments, Mihailescu teaches if it is determined that there is an overlapping region between the first ultrasonic image and the historical ultrasonic image, covering the overlapping region of the historical ultrasonic image with the overlapping region of the first ultrasonic image (Para [0087], “Because the current range data may only Wherein the overlapping region of the historical ultrasound image is seen to already be overlapped with a region of the first ultrasonic image)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the AR display method of Mahfouz with the known technique (utilizing tracking sensors to find a best fit of overlapping data) to yield a predictable result (the best pose) as taught by Milhailescu.
The motivation being (Para [0086], “to provide the relative position and orientation of the probe in respect to the investigated objects and adjacent environment, and how that can be used to build more complete models of the features mapped by the probe in the case when the probe is a sensor.”) as taught by Milhailescu. See Fig. 2. 

With respect to claim 8, Mahfouz teaches The method for acquiring an image according to claim 1, further comprising performing the following step after the saving the first ultrasonic image at a second position in a three-dimensional model for the detected object that corresponds to the first position: 
However, Mahfouz does not teach displaying the three-dimensional model saved with the first ultrasonic image and the historical ultrasonic image on a human-computer interface.
In the field of tracking and guiding sensors and instruments, Mihailescu teaches displaying the three-dimensional model saved with the first ultrasonic image and the historical ultrasonic image on a human-computer interface (Para [0093], “visualization module 207 may be used to visualize the various Wherein the visualization module 207 or 1319 is a human-computer interface)

    PNG
    media_image2.png
    463
    635
    media_image2.png
    Greyscale

Wherein 1503 is the ultrasound image and 1504 is the historic ultrasound image save in a 3D model. Additionally, see (Para [0197], “The 2-D scans delivered by 1316 can then be visualized inside the visualization and interface module 1318. Likewise, the spatially compounded model or tissue type model delivered by 1317 can be visualized by module 1319. At each moment in time, the spatially compounded model to be visualized will be updated repeatedly to include the data from the latest spatially registered scans.”)

	The motivation being (Para [0063], “to provide three dimensional (3D) models of the investigated objects. These 3D models can include multiple layers of information, such as physical characteristics, as well as other characteristics provided by probe. Another benefit is the determination of the position and orientation of the probe in relationship to the investigated environment”; (Para [0197], “the user can observe on a visualization device the section of the compounded model or tissue type model that corresponds to the section being scanned at that moment by the ultrasound probe… the user can easily navigate the spatially compounded model or tissue type model by moving the ultrasound probe on the patient.”) as taught by Milhailescu.

With respect to claim 9, Mahfouz teaches the method for acquiring an image according to claim 8, further comprising performing the following step after displaying the three-dimensional model saved with the first ultrasonic image and the historical ultrasonic image on a human-computer interface: 
if it is determined that an operational instruction is received from a user, performing marking in the three-dimensional model saved with the first ultrasonic image and the historical ultrasonic image according to the operational instruction (Para [0141], “the exemplary embodiment may include a patient registration step that makes use of a tracked stylus or computer vision as part of virtual registration… The tracker may be implanted as part of a stylus, where the surgeon/user may register Wherein the physician is capable of marking landmarks within a 3D model) 

With respect to claim 10, Mahfouz teaches The method for acquiring an image according to claim 4, wherein the ultrasonic probe is provided with a positioning mark, and the tracking result is determined by tracking the positioning mark through the imaging device (Para [0119], “the wireless ultrasound probe may integrated one or more UWB transceiver units, containing one or more antennas for positioning/control and real-time data streaming, as well as one or more inertial measurement units (IMUs) that include one or more accelerometers, gyroscopes, and magnetometers. FIG. 1 comprises an exemplary block diagram depicting exemplary components of an exemplary wireless, UWB enabled ultrasound probe.”)

    PNG
    media_image3.png
    629
    456
    media_image3.png
    Greyscale
 
Wherein the virtual overlay scanning path as shown in Fig. 44 is a positioning mark of the ultrasound probe. 

With respect to claim 11, Mahfouz teaches the method for acquiring an image according to claim 3, further comprising performing the following step after the acquiring the three-dimensional model for the detected object: 
if it is determined, according to the image of the detected object captured by the imaging device, that a relative position between the AR display device and the detected object is changed, re-acquiring a three-dimensional model after the relative position is changed. (Para [0196], “Referencing FIG. 24, a block diagram is provided of an exemplary process to register a laser projector-based AR Wherein the surgeons movement (distance of AR display device) toward or away from the object of interest inherently updates the 3D model, in that, a new model must be calculated with each movement of the surgeon.)

With respect to claim 17, Mahfouz teaches The terminal according to claim 12, wherein, the instruction further enables the at least one processor to implement the following step after the saving the first ultrasonic image at a second position in a three-dimensional model for the detected object that corresponds to the first position:
However, Mahfouz does not teach transmitting the three-dimensional model saved with the first ultrasonic image and the historical ultrasonic image to an AR display device, wherein the AR display device is configured to display the first ultrasonic image and the historical ultrasonic image saved in the three-dimensional model.
In the field of tracking and guiding sensors and instruments, Mihailescu teaches transmitting the three-dimensional model saved with the first ultrasonic image and the historical ultrasonic image to an AR display device, wherein the AR display device is configured to display the first ultrasonic image and the historical ultrasonic image saved in the three-dimensional model (Para [0093], “visualization module 207 may be used to visualize the various models for user inspection and analysis…. Examples of visualization modules are: a computer screen, a touch screen, augmented reality devices or goggles, projectors, head mounted displays”; (Para [0204], “For the case when the medical instrument is an ultrasound scanner, an example of visualization and graphical user interface screen is shown in FIG. 15. The visualization area 1501 may comprise one or more windows and panels… The ultrasound image 1503 may represent a regular B-scan, or a more advanced imaging output, such as a tissue type weighted image, fluid flow, tissue movement, tissue type, tissue elastometric properties, or a combination of any of these.”)

    PNG
    media_image2.png
    463
    635
    media_image2.png
    Greyscale

Wherein 1503 is the ultrasound image and 1504 is the historic ultrasound image save in a 3D model. Additionally, see (Para [0197], “The 2-D scans delivered by 1316 can then be visualized inside the visualization and interface module 1318. Likewise, the spatially compounded model or tissue type model delivered by 1317 can be visualized by module 1319. At each moment in time, the spatially compounded model to be visualized will be updated repeatedly to include the data from the latest spatially registered scans.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the AR display method of Mahfouz with a the known technique (graphically displaying the generated ultrasound images in real time and the generated 3D model containing the ultrasound image to an augmented reality headset) to yield a predictable result (improved spatial tracking of ultrasound images and/or probes by a physician and improved analysis of patient anatomy) as taught by Milhailescu.
	The motivation being (Para [0063], “to provide three dimensional (3D) models of the investigated objects. These 3D models can include multiple layers of information, such as physical characteristics, as well as other characteristics provided by probe. Another benefit is the determination of the position and orientation of the probe in relationship to the investigated environment”; (Para [0197], “the user can observe on a visualization device the section of the compounded model or tissue type model that corresponds to the section being scanned at that moment by the ultrasound probe… the user can easily navigate the spatially compounded model or tissue type model by moving the ultrasound probe on the patient.”) as taught by Milhailescu.

With respect to claim 18, Mahfouz teaches the terminal according to claim 17, wherein, the instruction further enables the at least one processor to implement the following step before transmitting the three-dimensional model saved with the first ultrasonic image and the historical ultrasonic image to an AR display device: 
However, Mahfouz does not teach if it is determined that there is an overlapping region between the first ultrasonic image and the historical ultrasonic image, covering the overlapping region of the historical ultrasonic image with the overlapping region of the first ultrasonic image.
In the field of tracking and guiding sensors and instruments, Mihailescu teaches if it is determined that there is an overlapping region between the first ultrasonic image and the historical ultrasonic image, covering the overlapping region of the historical ultrasonic image with the overlapping region of the first ultrasonic image (Para [0087], “Because the current range data may only partially overlap with the pre-existing 3D model, conditions for what fraction of the scanned surfaces should overlap will depend on the application. From this process, the pose of the ranging sensor in respect to the 3D model of the environment is determined In support of the process, other tracking sensors, such as IMUs, can be used to constrain the search for the best fit, and the best pose.” Wherein the overlapping region of the historical ultrasound image is seen to already be overlapped with a region of the first ultrasonic image)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the AR display method of Mahfouz with a the known technique (utilizing tracking sensors to find a best fit of overlapping data) to yield a predictable result (the best pose) as taught by Milhailescu.
The motivation being (Para [0086], “to provide the relative position and orientation of the probe in respect to the investigated objects and adjacent environment, and how that can be used to build more complete models of the features mapped by the probe in the case when the probe is a sensor.”) as taught by Milhailescu. See Fig. 2.

the terminal according to claim 14, further comprising performing the following step after the acquiring the three-dimensional model for the detected object: 
if it is determined, according to the image of the detected object captured by the imaging device, that a relative position between the AR display device and the detected object is changed, re-acquiring a three-dimensional model after the relative position is changed (Para [0196], “Referencing FIG. 24, a block diagram is provided of an exemplary process to register a laser projector-based AR system…Tracking a moving target in an operating room covered by calibrated multiple cameras with overlapping fields of view can be established by finding the correspondence between different cameras. To this end, the exemplary process for tracking a moving target may employ a target tracker including a marker detection, feature correspondence, 3D model-based object detection, hybrid tracking system, or on combination thereof. With the combination of the target tracker and the hybrid tracking system, the location of the patient's anatomy may be provided by the hybrid tracking system using IMU and UWB technologies. The solution to the potential problem in resolution can be found by localizing the surgeon movement and by seeking the optimal laser projector among multiple laser projectors placed around the operating room”; (Para [0199], “the trackers may track the motion of a user (e.g., surgeon) of the AR system…the ability to accurately track the motion of the user wearing an AR vision system is crucial to ensure that the virtual images displayed correctly align to the real-world images the user sees…Highly accurate registration of the AR system may be accomplished by appropriately tracking the user's relative movement preferably with six degrees of freedom (DOF): (1) three variables (x, y, and z) for position, and (2) three angles (yaw, pitch, and roll) for orientation.” Wherein the surgeons movement (distance of AR display device) toward or away from the object of interest inherently updates the 3D model, in that, a new model must be calculated with each movement of the surgeon.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793